At the call of this case for hearing before Deputy Commissioner Taylor, plaintiff was neither present nor represented by counsel. Defendant, who was present, moved for a dismissal with prejudice and this motion was granted.
After careful review the Full Commission has found insufficient evidence that plaintiff received proper notice of the hearing before Deputy Commissioner Taylor which was set for 22 July 1994 to support the Order of Dismissal.
Based on the foregoing, IT IS ORDERED that the Order of Dismissal filed 26 July 1994 is HEREBY VACATED and this matter is REMANDED for hearing to the New-Hanover County Hearing Docket.
Each side shall bear its own costs.
                                  S/ ________________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ ________________________ BERNADINE S. BALLANCE COMMISSIONER
S/ ________________________ JOHN A. HEDRICK DEPUTY COMMISSIONER